DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 17 November 2022 has been entered. Claims 1-2 and 13-14 have been amended. Claim 19 has been cancelled. No claims have been added. Therefore, claims 1-18 and 20 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are “a restoring element” having the generic placeholder of “element” and functional language of “to provide a restoring force to the push plate”, as recited in lines 8-9 of claim 1 and claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11, 13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leismer (2014/0276273 A1; hereinafter referred to as Leismer'273).
Regarding claim 1, in figures 1-3 and 6 Leismer’273 discloses an apparatus for applying an axial vibratory force to a limb of a user of the apparatus (the apparatus includes a force unit 22 which translates along an axis 34 and applies a vibration motion 30 to apply an axial vibratory force to the leg of the user, see para. [0048] lines 1-6), the limb having at least first and second segments each having axes and bending a joint (the leg has an upper thigh, a knee joint and a lower calf, each of the thigh and lower calf being a first and second segment having their own respective axes, see fig. 1; the leg bending at the knee joint during operation of the apparatus), the apparatus comprising: a push plate (vibration surface 26) adapted to receive an appendage of the user on a support surface of the push plate and exerting an extension force on the push plate 26 (the push plate 26 is a footplate having an exterior support surface supporting and pushed by the foot of the user, see fig. 1 and para. [0047] lines 1-5); an oscillator (voice coil 44) communicating with the push plate 26 to provide a vibration force to the limb within a first displacement range (the oscillator 44 imparts a vibration motion 30, having a vibration force of one pound, to the limb along a first displacement range of less than half an inch, see para. [0051] lines 1-10); and a restoring element (linear actuator 52) communicating with the push plate 26 to provide a restoring force (bias motion 32) to the push plate 26 in response to an extension force of the appendage over a second displacement range larger than the first displacement range wherein the restoring force is greater than the vibration force and wherein the restoring force is inversely related to the amount of displacement of the push plate in the second displacement range (the restoring element 52 applies a restoring force of ten pounds in response to the user applying an extension force, where the user pushes the push plate 26, to the push plate 26, see para. [0047] lines 7-11 and para. [0072] lines 4-8; the restoring element 52 applies the restoring force 32 along a second displacement range of more than one inch, see para. [0055] lines 1-11; the second displacement range, being more than one inch, is greater than the first displacement range, being less than half an inch; the restoring force, being 10 pounds of force, is greater than the vibration force, being one pound of force; the apparatus requires the bias force to overcome the expansion force applied by the user during a leg press exercise, such that the restoring force is inversely related to the amount of displacement of the push plate during the leg press exercise, so that the user can reach a target load perform the leg push to further extend and stretch the legs of the user during the leg press exercise, see fig. 1, para. [0068] lines 6-12 and paras. [0076]-[0077]).
Regarding claim 9, in figures 1-3 Leismer’273 discloses that the push plate 26 further comprises a heel rest to receive a heel of a user when the user is in a sitting position (the push plate 26 is shown to be an elongate textured surface 26 that supports the entire foot of the user and therefore includes a heel rest, along the textured surface 26 that supports the heel of the user such that the heel of the user is able to rest on the heel support, see para. [0047] lines 1-5).
Regarding claim 11, in figure 1 Leismer’273 discloses a user interface 100 communicating a user assessment (the user interface 100 provides a visual display of an assessment of whether or not the user is compliant with the suggested operation of the device, see para. [0075] lines 1-14).
Regarding claim 13, Leismer’273 discloses a modular apparatus for applying an axial vibratory force to a limb of a user of the apparatus, the limb having at least first and second segments each having axes and bending a joint, the modular apparatus comprising: a modular push plate to receive an appendage of a user exerting an extension force on the push plate; an oscillator communicating with the push plate to provide a vibration force to the appendage within a first displacement range; and a restoring element communicating with the push plate to provide a restoring force to the push plate over a second displacement range larger than the first displacement range and wherein the restoring force is inversely related to the amount of displacement of the push plate in the second displacement range as recited in the rejection of claim 1 above (as the device includes multiple components and as the definition of modular is “constructed with standardized units or dimensions allowing flexibility and variety in use”, the apparatus contains multiple different units that vary from each other in use; for example, the function of the push plate 26, supporting the foot of the user, varies from the function of the oscillator 44 and restoring element 52, the oscillator 44 providing vibration to the foot of the user and the restoring element 52 offsetting user motion, see fig. 1 and para. [0051] lines 1-10 and para. [0055] lines 1-11).
Regarding claim 18, Leismer’273 discloses a user interface communicating a user assessment, as recited in the rejection of claim 11 above.
Regarding claim 20, Leismer’273 discloses that the restoring force 32 of the push plate 26 is substantially linear (the restoring force 32 is substantially linear in relation to the axis 34 that the push plate 26 extends along, see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leismer (2012/0209156 A1; hereinafter referred to as Leismer'156) in view of Hurtado (2016/0279012 A1) and Leismer'273 (2014/0276273 A1).
Regarding claim 1, in figures 1, 6b and 10 Leismer’156 discloses an apparatus for applying an axial vibratory force to a limb of a user of the apparatus (the apparatus includes a vibration unit 16 which translates along a track 18 and applies a vibration motion to the leg of the user in order to apply an axial vibratory force to the leg of the user, see paras. [0006]-[0007]), the limb having at least first and second segments each having axes and bending a joint (the leg has an upper thigh, a knee joint and a lower calf, each of the thigh and lower calf being a first and second segment having their own respective axes, see fig. 1; the leg bending at the knee joint during operation of the apparatus), the apparatus comprising: a push plate (foot platform 20) adapted to receive an appendage of the user on a support surface of the push plate and exerting an extension force on the push plate 20 (the push plate, shown to have an exterior support surface, holds the foot of the user and is pressed by the foot of the user, see fig. 1 and para. [0044] lines 1-6); an oscillator (vibration unit 16) communicating with the push plate 20 to provide a vibration force to the limb within a first displacement range (the oscillator16 provides a vibratory motion, over a short first displacement range, to the foot of the user, see fig. 10 and para. [0044] lines 1-6); and a restoring element (vibration support 17) communicating with the push plate 20 to provide a restoring force to the push plate 20 in response to an extension force of the appendage over a second displacement range and wherein the restoring force is inversely related to the amount of displacement of the push plate in the second displacement range (the restoring element 17 is an arcuate pivot platform that is pivoted along a pivot joint connecting the upper arcuate supports with the lower triangular support, the upper arcuate support pivoting along an oscillating semi-circular range of motion, see fig. 6b and para. [0042] lines 20-28; when the user moves the push plate 20 away from a starting neutral position, due to the vibratory motion from vibration unit 16 and manually applied motion of the foot by the user, the restoring element 17 is pivoted away from the user, and back toward the user to provide a biasing force that offsets the motion of the push plate, see para. [0042], the restoring force being inversely proportional to the extension force applied by the user to move the restoring element away from the user; the apparatus requires the restoring force to overcome the expansion force applied by the user during a leg press exercise so that the push plate 20 is rocked back toward the user, the push plate 20 being rocked back via the restoring element 17, which applies the restoring force to move the combined weight of the push plate 20 and weight of the user’s leg).
Leismer’156 discloses everything as claimed including the oscillator 16 having the first displacement range and restoring element 17 having the second displacement range (the restoring element 17 is shown to pivot along on a pivot joint along a second displacement range, see fig. 6b and para. [0042]), but is silent with regard to the second displacement range being larger than the first displacement range.
However, in figures 1-6B Hurtado teaches that a push plate 110 is attached to a restoring element 120 that pivots the push plate 110 along a wide range of oscillating motion where the push plate 110 contacts legs 122, see para [0044]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second displacement range of the Leismer’156 device with a displacement range having a wide range of motion as taught by Hurtado to provide a wide displacement range that allows the user to receive an alternative, extreme, stretching motion for the leg (see para. [0044] lines 7-9 of Hurtado), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
	The modified Leismer’156 reference discloses that the second displacement range is larger than the first displacement range (Leismer’156 discloses that the first displacement range, provided by the oscillator 16, is that of the push plate 20 being pushed toward and away from the user via a pivoting eccentric 70 to provide small amplitudes of vibration, see fig. 10 and para. [0044] lines 1-6 and para. [0054] lines 1-5 and para. [0056] lines 1-8 of Leismer’156; Hurtado discloses that the second displacement range is provided by the full range of motion of the restoring element’s 120 pivoting action, see figs. 1-3 and see para [0044] of Hurtado; as shown in figure 10 of Leismer’156, the first displacement range is relative short compared to the second displacement range, as shown in figures 1-3 of Hurtado, which has a wide range of motion and therefore the modified Leismer’156 device discloses that the second displacement range is larger than the first displacement range). 
The modified Leismer’156 device discloses that the oscillator provides the vibration force and discloses that the restoring element provides the restoring force, as disclosed by Leismer’156, but is silent with regard to the restoring force being greater than the vibration force.
However, in figures 1-3 Leismer’273 teaches that an oscillator 44 communicates with the push plate 26 to provide a vibration force to the limb within a first displacement range (the oscillator 44 imparts a vibration motion 30, having a vibration force of one pound, to the limb along a first displacement range of less than half an inch, see para. [0051] lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leismer’156 oscillator to provide a vibration force of one pound, as taught by Leismer’273, to allow the oscillator to provide an alternative high force vibration stimulation, see para. [0051] lines 3-10 of Leismer’273.
	The modified Leismer’156 device discloses that the vibration force is one pound, as taught by Leismer’273, and that the restoring element applies the restoring force with a magnitude necessary move the combined weight of the push plate and weight of the user’s leg so that the push plate is moved back toward the user, a user’s leg generally weighing more than one pound depending on the size and height of the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restoring force of the modified Leismer’156 device to be greater than the vibration force, as taught by Leismer’273, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claims 2-3, the modified Leismer’156 device discloses that the restoring element is a weight (the restoring element 17 is a support structure that inherently has a weight to it, the weight being heavy enough to maintain the position of the push plate 20, see fig. 6b of Leismer’156) having a center of gravity and communicating with the push plate (see the push plate 20 shown in fig. 1 of Leismer’156) whereby the center of gravity is lifted along a vertical axis when the push plate is displaced (weight inherently has a center of gravity and the weight’s center of gravity is inherently lowered and lifted when the arcuate support swings upward and downward, bringing the oscillator’s 16 weight to an offset position that shifts the center of gravity of the restoring element 17 along a vertical axis away from the push plate, see fig. 6b Leismer’156), the weight providing the restoring force dependent on when there is the second displacement of the push plate from a neutral position through a rocking of the push plate (the weight provides the restoring force when the push plate is rocked away from a neutral position due to arcuate supports of the weight, see fig. 6b and para. [0042] lines 20-28 of Leismer’156); and that the weight is provided by a rocker (arcuate supports of the weight that provide an oscillating motion, see fig. 6b and para. [0042] lines 20-28 of Leismer’156) providing rocking movement of the push plate toward and away from the user whereby displacement of the push plate occurs when rocking away from the user and the restoring force is applied to the push plate when rocking toward the user (the rocker provides an oscillating rocking motion to the push plate 20 toward and away from the user, see fig. 6b of Leismer’156, and displacement of the push plate 20 occurs when rocking away from the user, due to the user pushing the rocker and push plate 20, and a restoring force is applied to the push plate 20 when rocking toward the user as the rocker’s curved structure and the pivot that the rocker is on inherently rotate the weight of the push plate 20 back toward the user, see para. [0042] lines 20-28 of Leismer’156).
Regarding claim 5, the modified Leismer’156 device discloses everything as claimed, including the restoring element pivoting on a hinge, see fig. 6b and para. [0042] lines 20-23 of Leismer’156, but lacks a detailed description of the restoring element is a spring communicating with the push plate to compress or extend the spring when the push plate is displaced. 
However, figures 1-3 of Hurtado teaches that a restoring element 128 is a spring (the restoring element 128 is an elastic rubber strap, see para. [0052] lines 5-8) communicating with the push plate 110 to compress or extend the spring when the push plate 110 is displaced (the user grasps the handles 134 of the restoring element 128 to pull on and provide a restoring force, that compresses and extends the spring, to bias against the motion of the user’s foot pressing down on the push plate 110 to displace the push plate 110, see para. [0054] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leismer’156 restoring element with the addition of a spring as taught by Hurtado to provide an alternative repetitive pulling and relaxing stretching therapy, see para. [0054] lines 7-8 of Hurtado.
Regarding claim 6, the modified Leismer’156 device discloses that the spring (as taught by Hurtado) is a spring-loaded hinge whereby displacement of the push plate occurs when rotating the push plate away from the user and the restoring force is applied to the push plate when rotating the push plate toward the user (After the modification, the spring is the elastic rubber strap 128 of Hurtado and the hinge formed by 128 and the push plate 20 of Leismer‘156, alternatively, the spring is interpreted as the elastic rubber strap 128 of Hurtado and the hinge formed by 17 of Leismer’156, the user presses down on the push plate 20 to displace the push plate 20, the push plate 20 rotating away from the user due to the hinge of the restoring element, and the restoring force is applied to the push plate 20 due to the user, holding handles of the spring on the restoring element taught by Hurtado, extending the spring away from the user, the spring naturally biasing the restoring element back toward the user to apply the restoring force, see fig. 6b and para. [0042] lines 20-23 of Leismer’156 and figs. 1-3 and para. [0054] lines 1-8 of Hurtado).
Regarding claim 7, the modified Leismer’156 device discloses everything as claimed including the push plate and that motion of the push plate generates the restoring force that acts on the push plate, see fig. 1 and para. [0042] lines 20-28 of Leismer’156, but lacks a detailed description of the push plates being two separately displaceable push plates receiving each of the user's limbs separately and the restoring force is generated by the displacement of an opposite push plate.
However, in an alternate embodiment shown in figure 5, Leismer’156 teaches that the push plates 20a/20b are two separately displaceable push plates receiving each of the user's limbs separately and a force is generated by the displacement of an opposite push plate (the push plates 20a/20b are shown to receive both feet of the user separately from one another, and, when the user pushes their foot against one of the push plates 20a/20b, the opposing push plate acts on and displaces the oscillator 16/21 away from the user due to the vibrating arm 21, between the push plates 20a/20b and oscillator 16, of the oscillator 16/21, see para. [0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leismer’156 push plate to be two push plates and the modified Leismer’156 vibration unit to include a vibrating arm as taught by an alternate embodiment of Leismer’156 to provide an equalization of forces from the vibration unit to the feet by pivoting in the manner of balance, see para. [0037] lines 5-9 of Leismer’156.
Regarding claim 9, in figures 1-3 Leismer’156 discloses that the push plate 26 further comprises a heel rest to receive a heel of a user when the user is in a sitting position (the push plate 26 is shown to be an elongate textured surface 26 that supports the entire foot of the user and therefore includes a heel rest, along the textured surface 26 that supports the heel of the user such that the heel of the user is able to rest on the heel support, see para. [0047] lines 1-5).
Regarding claim 10, the modified Leismer’156 device discloses everything as claimed including the restoring element, see fig. 6b and para. [0042] lines 20-28 of Leismer’156, but lacks a detailed description of the restoring element providing a strap receivable by a user's hands to provide the restoring force.
However, figures 1-3 of Hurtado teaches that a restoring element 120 providing a strap 128 receivable by a user's hands to provide the restoring force (the user grasps the handles 134 of the strap 128 to pull on and provide a restoring force to bias against the motion of the user’s foot pressing down on the push plate 110, see para. [0054] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leismer’156 restoring element with the addition of a strap as taught by Hurtado to provide an alternative repetitive pulling and relaxing stretching therapy, see para. [0054] lines 7-8 of Hurtado.
Regarding claim 12, the modified Leismer’156 device discloses that a displacement of the push plate is along at least two orthogonal directions (the push plate 20 is displaced linearly, due to the vibratory motion of the oscillator 16, and is displaced along multiple directional axes, toward and away from the user, that are orthogonal to and lesser/greater than ninety degrees from, due to the oscillating motion of the restoring element 17, the linear vibratory motion of the push plate 20 due to the oscillator 16, see fig. 6b and para. [0042] lines 20-28 of Leismer’156).
Regarding claim 13, the modified Leismer’156 device discloses a modular apparatus for applying an axial vibratory force to a limb of a user of the apparatus, the limb having at least first and second segments each having axes and bending a joint, the modular apparatus comprising: a modular push plate to receive an appendage of a user exerting an extension force on the push plate; an oscillator communicating with the push plate to provide a vibration force to the appendage within a first displacement range; and a restoring element communicating with the push plate to provide a restoring force to the push plate over a second displacement range larger than the first displacement range wherein the restoring force is greater than the vibration force and wherein the restoring force is inversely related to the amount of displacement of the push plate in the second displacement range as recited in the rejection of claim 1, with Leismer’156 in view of Hurtado and Leismer’273, above (as the device includes multiple components and as the definition of modular is “constructed with standardized units or dimensions allowing flexibility and variety in use”, the apparatus contains multiple different units that vary from each other in use; for example, the function of the push plate 20, supporting the foot of the user, varies from the function of the oscillator 16 and restoring element 17, the oscillator 16 providing vibration to the foot of the user and the restoring element 17 offsetting user motion, see fig. 6b and 10 and para. [0042] and para. [0044] lines 1-6 of Leismer’156).
Regarding claims 14-15, the modified Leismer’156 device discloses that the restoring element is a weight having a center of gravity and communicating with the push plate whereby the center of gravity is lifted along a vertical axis when the push plate is displaced, the weight providing the restoring force dependent on when there is the second displacement of the push plate from a neutral position through a rocking of the push plate, and wherein the restoring element comprises a modular rocker applying the restoring force to the push plate when rocking toward the user (as taught by Leismer’156), as recited in the rejections of claims 2-3 (of Leismer’156 in view of Hurtado) above.
Regarding claim 16, Leismer’156 discloses that the restoring element is a spring communicating with the push plate to compress the spring when the push plate is displaced, as recited in the rejection of claim 5 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leismer'156, Hurtado and Leismer’273 as applied to claim 3 above, and further in view of Lockett (7,374,517 B2).
Regarding claim 4, the modified Leismer’156 device discloses everything as claimed including the rocker, see fig. 6b of Leismer’156, but lacks a detailed description of the rocker being interchangeable to change a radius of curvature of the rocker.
However, in figures 1-3 Lockett discloses a rocker 6/8 that is interchangeable to change a radius of curvature of the rocker 6/8 (the rocker 6/8 includes connective features, such as bores 10 and protrusions 20, that allow the user to swap and change the arcuate shape of the rocker 6/8, relative to a push plate 4, and therefore change the radius of curvature of the rocker 6/8, see col. 2 lines 57-64 and col. 13 lines 23-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leismer’156 rocker to be interchangeable to change the radius of curvature of the rocker as taught by Lockett to allow the user to adapt the device to a variety of alternative therapeutic and exercise applications, see col. 13 lines 23-33 of Lockett.
Claims 8 and 17 are is rejected under 35 U.S.C. 103 as being unpatentable over Leismer'156, Hurtado and Leismer’273 as applied to claims 1 and 13 above, and further in view of Ceoldo (9,393,171 B2).
Regarding claim 8, the modified Leismer’156 device discloses the push plate, see fig. 1 of Leismer’156, but lacks a detailed description of the push plate being interchangeable to change a dimension of the push plate.
However, in figures 1-5 Ceoldo teaches that a push plate 1/6/12/13 being interchangeable to change a dimension of the push plate 1/6/12/13 (the push plate 1/6/12/13 includes fastening devices that allow the user to swap and change the overall shape of the push plate 1/6/12/13, relative to a oscillator, including an eccentric mass electric motor 21 and elastic components 8, underlying the push plate 1/6/12/13, see col. 7 lines 21-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leismer’156 push plate to be interchangeable to change the dimension of the push plate as taught by Ceoldo to allow the device to accommodate users of different shapes and sizes, see col. 7 lines 41-47 of Ceoldo.
Regarding claim 17, the modified Leismer’156 discloses that the push plate is interchangeable to change a dimension of the push plate (as taught by Ceoldo), in the rejection of claim 8 above.
Response to Arguments
Applicant's arguments to newly added claim limitations in claims 2 and 14 have been addressed in the above rejections.
Applicant’s arguments, see the remarks filed , with respect to the 35 U.S.C. 103 rejections of claims 1- have been fully considered but they are not persuasive.
On page 8 lines 15-16, applicant argues “Leismer fails to teach or suggest the following claim limitations of claims 1 and 2 (and similarly claims 13 and 14)”.
The argument is not well taken. Leismer’273 is not relied upon to disclose the limitations of claims 2 and 14. Leismer’273 is only relied upon to disclose the limitations of claims 1 and 13, where Leismer’273 discloses all the limitations of the claims as recited in the rejections of claims 1 and 13 under Leismer’273 above. The applicant has not provided any arguments of why Leismer’273 does not disclose the limitations of independent claims 1 and 13. Therefore, the rejections of claims 1 and 13 under Leismer’273 are maintained.
On page 10 lines 4-6, applicant argues “Leismer, Leismer’156, Hurtado and Fujita, taken alone or in combination, fail to teach or suggest the following limitations of claims 1 and 2 (and similarly claims 13 and 14)”.
The argument is not well taken. Leismer’156 discloses everything as claimed including the apparatus for applying an axial vibratory force including the push plate, the oscillator and the restoring element. Leismer’156’s oscillator provides a vibratory motion at a first displacement range and Leismer’156 discloses that the restoring element provides a restoring force that appears to provide a greater displacement range than the first displacement range. However, Leismer’156 does not explicitly disclose that the restoring force is greater than the vibration force. Therefore, Hurtado is relied upon to teach a similar apparatus having a push plate and restoring element that clearly shows a greater displacement range than Leismer’156’s first displacement range which provides the benefit of providing the user with an alternative stretching motion that provides a second displacement range greater than the first displacement range. Additionally, Leismer’156 discloses the vibration force provided by the oscillator and the restoring force provided by the restoring element but does not explicitly disclose that the restoring force is greater than the vibration force. Therefore, Leismer’273 is relied upon to teach that an oscillator provides a vibration force of one pound to provide the benefit of providing an alternative high force vibration stimulation to the users leg. The combination of Leismer’156 and Leismer’273 disclosing that the restoring force is greater than the vibration force. As Leismer’156 is relied upon to teach the newly added limitations of claims 2 and 14, the modified Leismer’156 discloses everything as required by claims 1-2 and claims 13-14. The applicant has not provided any arguments as to why the modified Leismer’156 device does not disclose the limitations of claims 1-2 and 13-14. Therefore, the rejections of claims 1-2 and 13-14, under Leismer’156 as recited above, are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785